Citation Nr: 0517621	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  01-03 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected residuals of a gunshot 
wound (GSW) of the right buttock.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected residual tender scarring of 
the left calf.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected lumbosacral strain, as the 
residual of the GSW.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected residuals of a shell 
fragment wound of the left lower extremity.  





REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The veteran served on active duty from July 1965 to April 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 RO rating decision.  



FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained by the RO.  

2.  The service-connected perforating GSW of the right 
buttock that required debridement and delayed primary closure 
is shown to been productive of a current disability picture 
that more nearly approximates that of moderately severe 
muscle damage.  

3.  The service-connected residual scarring of the left calf 
is not shown to be productive of more than tenderness and 
pain.  

4.  The service-connected penetrating shell fragment wound of 
the left calf that required debridement and delayed primary 
closure is shown to be productive a current disability 
picture that more nearly approximates that of moderately 
severe muscle damage.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
of 40 percent for the service-connected residuals of a GSW to 
the right buttock are met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.55, 4.56, 4.59, 
4.73 including Diagnostic Code (DC) 5317 (2004).  

2.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected residual 
scarring of the left calf are not met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.118 including DC 
7804 (2004).  

3.  The criteria for the assignment of an initial evaluation 
of 20 percent for the service-connected shell fragment would 
residuals of the left calf are met. 38 U.S.C.A. §§ 1155, 
5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 4.73 including 
Diagnostic Code 5311 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In November 2000, the President signed into law the VCAA, 
Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA §3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. § 5103 (West 2002)).  

VCAA contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, and notification as to evidentiary 
requirements.  

The Board finds that the RO has satisfied the notification 
requirements of VCAA in this case.  By virtue of the March 
2001 Statement of the Case, the April 2002 and January 2004 
Supplemental Statements of the Case, and the correspondence 
from VA, the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate his claim.  

In particular, the Board notes an October 2003 letter, in 
which the veteran was advised of his and VA's 
responsibilities under VCAA.  In this letter, the RO advised 
the veteran to identify all health care providers who treated 
him and explained what the evidence must show in order to 
substantiate an increased rating claim.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

It also appears that all obtainable evidence identified by 
the veteran relative to his claim has been acquired and 
associated with the claims folder and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

The veteran has been informed of the evidence needed to 
substantiate his claim and of the duties that the RO would 
undertake to assist him in developing his claim.  

VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes that VA has complied with the VCAA notification 
requirements.  

Under 38 C.F.R. § 3.159(b) (2004), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  

The RO has obtained all relevant records identified by the 
veteran or otherwise evident from the claims folder.  

The veteran has not asserted that there are private treatment 
records that pertain to his claim that have not been obtained 
and considered.  The veteran has had several opportunities to 
identify sources of evidence, including the claim he filed, 
his Notice of Disagreement, his Substantive Appeal, and the 
statements he has filed.  

He has not provided information concerning additional 
evidence-such as the names of treatment providers, dates of 
treatment, or custodians of records, either private, Federal 
agency, or service related-which has not been obtained.  

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  38 U.S.C.A. § 5107(a) (West 2002); Pub. L. No. 
106-475, §3(a), 114 Stat. 2096, 2096-98 (2000) (now codified 
as amended at 38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  

The Board therefore finds that no useful purpose would be 
served in undertaking more development.  Such a remand would 
result in unnecessarily imposing further burdens on VA, with 
no additional benefit flowing to the veteran.  Similarly, as 
the veteran has indicated no other obtainable evidence, 
development by the Board would serve no useful purpose.  

For the same reasons, the Board concludes that any defect in 
meeting the technical requirements of VCAA is nonprejudicial 
and harmless.  


Initial evaluation for the service-connected residuals of 
the gunshot wound of the right buttock

The veteran seeks an initial evaluation in excess of 20 
percent for his service-connected residuals of a gun shot 
wound of the right buttock.  He essentially contends that his 
disability is more severe than contemplated by the 20 percent 
rating currently assigned under 38 C.F.R. §  4.73, DC 5317.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  

Diagnostic Code 5317 provides that Muscle Group XVII includes 
those muscles responsible for extension of the hip, abduction 
of the thigh, elevation of the opposite side of the pelvis, 
tension of the fascia lata and iliotibial (Maissat's) band, 
acting with Muscle Group XIV in postural support of the body 
steadying the pelvis upon the head of the femur and the 
condyles of the femur on the tibia.  Muscles listed as part 
of this group include the pelvic girdle group, including the 
gluteus maximus, the gluteus medius, and the gluteus minimus.  
38 C.F.R. § 4.73, DC 5317 (2004).  

Pursuant to the rating criteria of DC 5317, a 20 percent 
rating is warranted if impairment of this muscle group is 
moderate.  If it is moderately severe, a 40 percent rating is 
warranted.  Finally, if the impairment is severe, a 50 
percent rating is warranted.  

A moderate disability of the muscles involves a through-and- 
through or deep penetrating wound of a relatively short track 
by a single bullet or small shell or a shrapnel fragment, and 
the absence of explosive effect of high-velocity missile and 
of residuals of debridement or of prolonged infection.  There 
must be evidence of in-service treatment of the wound.  There 
must be a record in the file of consistent complaint of one 
or more of the cardinal symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  The objective findings include entrance and, if 
present, exit scars which are linear or relatively small, and 
so situated as to indicate a relatively short track of the 
missile through the muscle tissue; signs of some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  

A moderately severe disability of muscles involves a through- 
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, and intermuscular cicatrization.  
There must be evidence of hospitalization for a prolonged 
period in service for treatment of the wound.  The record 
must contain consistent complaints of cardinal symptoms of 
muscle wounds.  There must be evidence of unemployability 
because of inability to keep up with work requirements, if 
present.  The objective findings are entrance and, if 
present, exit scars which are so situated as to indicate a 
track of a missile through one or more muscle groups.  There 
are indications on palpation of loss of deep fascia, or loss 
of muscle substance or loss of normal firm resistance of 
muscles compared with the sound side.  The tests of strength 
and endurance of the muscle groups involved (compared with 
the sound side) give positive evidence of impairment.  

Finally, a severe disability of muscles involves a through- 
and-through or deep penetrating wound due to a high-velocity 
missile, or a large or multiple low-velocity missiles, or 
with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and cicatrization.  The 
history and complaints are similar to the criteria set forth 
for a moderately severe level, in an aggravated form.  The 
objective findings include extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile.  The following, 
if present, are also signs of severe muscle damage: (a) x-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; (b) adhesions of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; (c) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and (g) induration or atrophy of an 
entire muscle following simple piercing by a projectile.  
38 C.F.R. § 4.56 (2004).  

Of record is an August 2000 VA medical examination indicating 
the veteran's complains of constant low back pain aggravated 
by standing up, sitting for long periods of time, and 
walking.  This sometimes traveled down to the buttocks and 
lower lumbosacral region, as well as intermittent numbness in 
both buttocks.  

Upon examination, there were identified well-healed entry and 
exit marks on the lower buttock without scar tenderness.  His 
strength in the lower extremities was indicated as 5/5, and 
decreased pinprick and light touch were noted on the buttock 
areas.  

A VA medical examiner, in February 2002, indicated the 
veteran reported working full time.  An examination noted 
that the veteran suffered decreased pinprick and light touch 
of the right buttock and right posterior thigh area with some 
degree of hyperpathia noted on sensory examination on the 
right buttock area.  

Further indicated was difficulty with gait, heel and toe walk 
with the right leg, and motor strength in the right hip, for 
flexion and extension as 4/5, with right hip abduction and 
adduction as -5/5.  

The Board notes an October 2003 VA medical examination, 
indicating right hip flexion and extension as -5/5, decreased 
pinprick and light touch sensation on the right buttock and 
the S1-S2 distribution of the right buttock area, and some 
painful motion and mild spasm and tenderness with sensory 
deficit from the right buttock area.  

The veteran was diagnosed with gunshot wound to the right 
paralumbar area, penetrating the muscle and exiting at the 
right buttock with a chip fracture of the right ilium bone, 
and posttraumatic neuralgia of the right buttock up to the 
thigh.  The examiner noted the veteran was employed full 
time.  

Based on the evidence of record, the Board finds the service-
connected disability picture referable to the perforating 
gunshot wound of the right buttock more nearly approximates 
one consistent with muscle damage of a moderately severe 
degree.  

The veteran suffered from a perforating gunshot wound which 
required debridement and delayed primary closure.  His 
service medical records indicate a history of treatment and 
hospitalization for the wound, including complaints of 
fatigue after activity.  

There are indications of loss of muscle substance and 
resistance of muscles compared with the sound side.  The 
tests of strength and endurance of the muscle groups involved 
(compared with the sound side) were positive evidence of 
impairment.  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board notes, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court held that the rule articulated in Francisco 
did not apply to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Fenderson, 12 Vet. App. at 126; 
Francisco, 7 Vet. App. at 58.  

The Board has considered whether the veteran was entitled to 
"staged" ratings for his service-connected residuals GSW of 
the right buttocks as prescribed by the Court in Fenderson, 
supra.  However, at no time since service has the service-
connected disability been more disabling than as now rated.  

For the reasons stated hereinabove, the Board concludes that 
an increased rating of 40 percent is for application for the 
service-connected residuals of the gunshot wound to the right 
buttock.  


Initial evaluation for the service-connected residual
 scarring of the left calf

The veteran seeks an initial evaluation in excess of 10 
percent for the service-connected residual tender scarring of 
the left calf.  He essentially contends his disability is 
more severe than contemplated by the 10 percent rating 
currently assigned under 38 C.F.R. § 4.118, DC 7804 (2004).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  

Prior to August 30, 2002, scars were evaluated as follows: A 
10 percent evaluation is warranted for superficial scars that 
are poorly nourished with repeated ulceration.  See 38 C.F.R. 
§ 4.118, DC 7803.  A 10 percent evaluation is warranted for 
superficial scars that are tender and painful on objective 
demonstration.  See 38 C.F.R. § 4.118, DC 7804.  Scars may 
also be evaluated for limitation of functioning of the part 
affected.  See 38 C.F.R. § 4.118, DC 7805.  

Effective on August 30, 2002, the regulations pertaining to 
the evaluation of scars were changed.  Under the newly 
revised regulations, scars, other than head, face, or neck, 
that are superficial and that do not cause limited motion are 
rated as 10 percent disabling provided the area or areas are 
144 square inches (929 sq. cm.) or greater.  

Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  

Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.  See 38 C.F.R. § 4.118, DC 
7802 (effective August 30, 2002).  

Under newly revised Diagnostic Code 7803, scars, superficial, 
unstable are rated 10 percent disabling.  

Note (1): An unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  

Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.  See 38 C.F.R. § 4.118, DC 
7803 (effective August 30, 2002).  

Under newly revised DC 7804, scars, superficial, painful on 
examination are rated 10 percent disabling.  

Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.  

Note (2): In such case, a 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  (See § 4.68 of this part on the amputation 
rule.)  38 C.F.R. § 4.118, DC 7804 (effective August 30, 
2002).  

Under newly revised DC 7805, other scars are to be rated 
based on limitation of function of the affected part.  See 
38 C.F.R. § 4.118, DC 7805 (effective August 30, 2002).  

Since there was a change in law during the pendency of this 
appeal, the Board must apply the version of the law that is 
more favorable to the claim.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  

It appears that the RO has failed to notify the veteran of 
the change in regulations.  However, as the veteran is 
receiving the maximum rating under Code 7804 under both the 
old and new regulations and there is no higher skin 
disability rating available to the veteran based upon the 
symptomatology of his service-connected residual tender 
scarring of the left calf, the Board finds that there is no 
resulting prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The August 2000 VA examination noted the veteran's complaint 
of intermittent numbness, off and on, in the left leg.  The 
veteran was diagnosed with posttraumatic neuralgia of the 
left leg secondary to shrapnel injury.  

The February 2002 VA examination noted that the veteran 
reported complaints of paresthesias and swelling over the 
areas of scarring on the left anterior calf.  

Upon examination, the examiner noted a well-healed diagonal 
surgical scar on the medial aspect of the left calf, with an 
area of discoloration extending from the incision.  

The scar was noted as being 8 cm in length, and sensation to 
light touch was found intact in all dermatomes, with the 
exception of the area of scarring on the left leg where it 
was hypesthetic.  

The veteran was diagnosed with posttraumatic neuralgia and 
peripheral neuropathy, secondary to gunshot wound on the left 
leg.  

Finally, an October 2003 VA medical examination indicated the 
veteran's left calf scar was well healed and nontender.  
However, some decreased pinprick sensation and light touch 
sensation surrounding the scar area was noted.  The veteran 
was diagnosed with possible bilateral lumbosacral 
radiculopathy, on the right side more than the left.  

There is no evidence that the veteran's scar is unstable 
warranting a rating under 38 C.F.R. Part 4, DC 7803 (2004).  
As stated, superficial scars that are painful on examination 
will be rated as 10 percent disabling under both the old and 
new regulations.  

There is no higher rating available to the veteran based upon 
the symptomatology of his service-connected residual tender 
scarring of the left calf.  This is the maximum evaluation 
assignable under this code.  38 C.F.R. Part 4, DC 7804 
(2004).  

Additionally, where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
While the entire recorded history of a disability is to be 
reviewed by the rating specialist, the regulations do not 
give past medical report precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board notes, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court held that the rule articulated in Francisco 
did not apply to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Fenderson, 12 Vet. App. at 126; 
Francisco, 7 Vet. App. at 58.  

The Board has considered whether the veteran was entitled to 
"staged" ratings for his service-connected residual tender 
scarring of the left calf as prescribed by the Court in 
Fenderson, supra.  However, at no time since service has the 
service-connected disability been more disabling than as 
currently rated.  

Thus, the evidence is in favor of a continued 10 percent 
evaluation for the scar.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


Increased evaluation for service-connected residuals of 
the shell fragment wound of the left calf 

The veteran seeks an increased evaluation for service-
connected residuals of a shrapnel wound of the left lower 
extremity, currently evaluated as 10 percent disabling.  He 
essentially contends his disability is more severe than 
contemplated by the 10 percent rating currently assigned 
under 38 C.F.R. § 4.73, DC 5311.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  

Under DC 5311, moderate disability warrants a 10 percent 
disability evaluation, moderately severe disability warrants 
a 20 percent disability rating, and a 30 percent disability 
rating requires severe disability.  Id.  

Muscle Group XI affects propulsion of the foot, plantar 
flexion of the foot, flexion of the toes, flexion of the 
knee, and stabilization of the arch of the foot.  It includes 
the triceps surae (gastrocnemius and soleus), tibialis 
posterior, peroneus longus, peroneus brevis, flexor hallucis 
longus, flexor digitorum longus, popliteus, and plantaris 
muscles.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2004) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2004).  

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  

Of record is an August 2000 VA examination indicating 
strength in both lower extremities as 5/5, normal gait, and 
negative straight leg raising test, bilaterally.  

The veteran's February 2002 VA examination notes quadriceps, 
hamstrings, and iliopsoas strength is -5/5 on the left side, 
but his gait was found to be within normal limits.  He was 
diagnosed with renal calculus on the left.  A VA neurological 
examination of the same date indicates the veteran's left leg 
extension and flexion is -5/5.  

However, an October 2003 VA neurological examination 
indicates the veteran's left leg strength is 5/5 all over, 
and no muscle atropy was noted except for a slight wasting 
noted on the left anteromedial aspect of the left leg.  His 
left lateral flexion is 25 degrees, extension is 25 degree, 
and straight leg raise is 75 degrees.  

On review, there is of record evidence that shows that the 
service-connected disability picture more nearly approximates 
that of moderately severe damage to the muscles of the left 
calf.  

It is pertinent to note in this regard that the penetrating 
wound is shown to have required debridement and delayed 
primary closure.  The veteran has slight wasting of the left 
calf muscle.  

In this veteran's case, there is medical evidence of pain and 
some functional loss due to his service-connected residuals 
of his injury to left leg muscle group XI in the record.  

For the reasons stated, the Board concludes that a rating of 
20 percent is for application for this service-connected 
disability.  




ORDER

An initial evaluation of 40 percent, but not higher, for the 
service-connected residuals of the GSW of the right buttock 
is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  

An initial evaluation in excess of 10 percent for the 
service-connected residual scarring of the left calf is 
denied.  

An initial evaluation of 20 percent, but not higher, for the 
service-connected residuals of the shell fragment wound of 
the left calf is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  



REMAND

The veteran seeks an increased evaluation for service-
connected lumbosacral strain, residuals of a gunshot wound, 
currently evaluated as 10 percent disabling.  He essentially 
contends his disability is more severe than contemplated by 
the 10 percent rating currently assigned under 38 C.F.R. 
§ 4.71a, DC 5243 (2004).  

Additionally, the Board finds the criteria for rating 
intervertebral disc syndrome, DC 5293, is also applicable in 
the veteran's case.  In this regard, the Board observes that 
during the course of this appeal, the regulations for rating 
disabilities of the spine were twice revised, effective 
September 23, 2002, and effective September 26, 2003.  See 67 
Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 
27, 2003).  

As the veteran's appeal was pending at the time the 
applicable regulations were amended, the veteran is entitled 
to consideration under the old criteria, and under both sets 
of the new regulations.  

Based on its review of the evidence of record, the Board 
finds that another examination is warranted to evaluate the 
current nature and extent of the service-connected back 
disability.  

Any available treatment records also should be requested for 
review in connection with the claim for increase.  

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information referable to treatment 
received for the service-connected back 
disability since 2002.  The veteran's and 
VA's respective responsibilities as to 
obtaining and furnishing evidence must be 
stated and implemented.  

2.  The veteran should be furnished a VA 
orthopedic examination in order to 
evaluate the current severity of the 
service-connected back disability.  All 
symptoms should be described in detail; 
the examiner in this regard should 
identify any objective evidence of pain 
or functional loss due to pain associated 
with the service-connected disability.  
The examiner should be requested to 
provide an opinion as to the extent that 
pain limits the veteran's functional 
ability.  The examiner should also be 
requested to determine whether, and to 
what extent, his back exhibits weakened 
movement, excess fatigability, or 
incoordination.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination.  

3.  Next, the RO should readjudicate the 
issues on appeal.  If any benefit sought 
remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case, which 
reflects consideration of all additional 
evidence, and the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate review, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


